DETAILED ACTION

This action is in response to the amendment filed on 2/24/21.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 4, 5, and 17 are allowable. The restriction requirement between Group I and Group III, as set forth in the Office action mailed on 7/13/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Group I and Group III is withdrawn.  Claims 7-10, directed to Group III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 6 and 11-15, directed to Groups II, IV, and V remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Galit Levitin on 3/26/21.
The application has been amended as follows: 
In the Claims:
In claim 5, line 2 after “orifice” insert - - of the first heating unit - -.
In claim 5, line 3 after “orifices” insert - - of the first heating unit - -.
In claim 9, line 2 delete “the entry” and insert therein - - an entry - -.
In claim 10, line 1 after “in” insert - - a - -.
Delete claims 6 and 11-16.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments and arguments filed on 2/24/21 the previous rejections set forth in the Office action mailed on 11/18/20 are withdrawn.  The prior art of record fails to teach or suggest a device for production of a packaging precursor as claimed including where the first heating unit includes at least 5 energy release segments, wherein the first heating unit includes, in the flow direction, a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JOHN L GOFF II/Primary Examiner, Art Unit 1746